Worswick, J.*
(concurring specially)—Louderback v. Department of Labor & Indus., 14 Wn. App. 931, 547 P.2d 889 (1976) (Louderback I), became a final opinion before my participation and is the law of this case. Therefore, I am compelled by the discipline of the appellate process to concur in the result of the majority opinion particularly because of Instruction No. 9A. However, I believe that Louderback I should not have been decided as it was.
On the best interpretation of plaintiff's evidence, nothing more can be shown than that the workman was ascending a stairway in a normal fashion, as he commonly did, and thaf his'ascent occurred while a routine "emergency" was taking place and while a second routine "emergency" was beginning. The routine quality of the emergéncies in question is not lessened by their infrequency. No tangible happening oí any traumatic nature took place, sudden or otherwise (ROW 51.08.100).
*145Neither the statute nor the "heart attack" cases analyzed in Louderback I and in the present majority opinion support any industrial injury in this case. Louderback I, in my judgment, represents an expansion of the definition of industrial injury beyond reasonable limits of elasticity and should be accorded no value as precedent.

Judge Stanley W. Worswick is serving as a judge pro tempore of the Court of Appeals pursuant to RCW 2.06.150.